is” pages Summnael/

r
Brenda Genaro/Raymond Genaro a Poe Exhibit A $
Mailing Address: 3413 E. 18"" Avenue Bo pages of Exhibits
Anchorage, Alaska 99508 1 See Order Been ihe
Phone No. 907-280-8833 to US Osrrer Cow
CLAIM 1
INTRODUCTION

CLARIFICATION OF PLAINTIFF STATUS

CLARIFICATION OF DEFENDANTS STATUS

This case is brought forth because the defendants,

The State of Alaska, Department of Corrections, Anchorage Correctional Facility
East. Cook Inlet Pre-Trial Facility West. Pre-Trial Electronic Monitoring Division.
The State of Alaska, District Attorney Office, prosecutors

violated civil and human rights under the Constitution of

The United States of America.

Rights were violated under the 4", 5, 6, 8", 9", and 14" Amendments.
Amendment IV: The right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures, shall not be
violated, and no Warrants shall issue, but upon probable cause, supported by Oath

or Affirmation, and particularly describing the place to be searched, and the
persons or things to be seized.

 

(Ace |

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 1 of 15
a

Amendment V:

No person shall be held to answer for a capital, or otherwise infamous crime,
unless on a presentment or indictment of a Grand Jury, except in cases arising in
the land or naval forces, or in the Militia, when in actual service in time of War or
public danger; nor shall any person be subject for the same offense to be twice put
in jeopardy of life or limb; nor shall be compelled in any criminal case to be a
witness against himself, nor be deprived of life, liberty, or property, without due
process of law: nor shall private property be taken for public use, without just
compensation.

Amendment VI

In all criminal prosecutions, the accused shall enjoy the right to a speedy and
public trial, by an impartial jury of the State and district wherein the crime shall
have been committed, which district shall have been ascertained by law, and to be
informed of the nature and cause of the accusation: to be confronted with the
witnesses against him: to have compulsory process for obtaining witnesses in his
favor, and to have Assistance of Counsel for his defense.

Amendment VIII

Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
unusual punishment inflicted.

Amendment XIV

Section |. All persons born or naturalized in the United States, and subject to the
jurisdiction thereof, are citizens of the United States and of the State wherein they
reside. No State shall make or enforce any law which shall abridge the privileges
or immunities of the citizens of the United States; nor shall any State deprive any
person of life, liberty, or property, without due process of law: nor deny any person
within its jurisdiction the equal protection of the laws.

Rae A

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 2 of 15
%
i.

The Americans with Disabilities Act Title II.

Title II prohibits discrimination on the basis of disability in all services, programs,
and activities, provided to the public by state and local governments. The purpose
of the law is to make sure that people with disabilities have the same rights and
opportunities as everyone else.

Title I] — Public Service: State and Local Government

Prohibits discrimination on the basis of disability by “public entities” such as state
and local government agencies.

Requires public entities to make their programs, services, and activities to
individuals with disabilities.

Outlines requirements for self-evaluation and planning; making reasonable
modifications to policies, practices, and procedures where necessary to avoid
discrimination; identifying architectural barriers; and communicating effectively

with people with hearing, vision and speech disabilities.

 

 

Every activity of a public entity is subject to the prohibition against discrimination
on the basis of disability.

*] would like to point out that the State of Alaska, Department of Correction,
Division of Electronic Monitoring is a public entity.

*T would like to point out that the State of Alaska, Department of Correction,
Anchorage Correctional Facility is a public entity.
Cook Inlet Pre-Trial Facility is a public entity.

Face S

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 3 of 15
oy

One of the most crucial provisions of the Americans With Disabilities Act (ADA)
For people with mental disabilities is Title II, which forbids “public entities” from
discriminating on the basis of disabilities. Congress considered it vital to the
success of ADA to include Title II’s prohibition on discrimination by public
entities and included explicit language in the ADA to abrogate state immunity
from suits under the ADA.

Thus the Defendants, The State of Alaska, Office of the District Attorney does not
have immunity in certain cases. It would stand to reason that no entity can be
elevated higher than The Laws enacted to protect the rights of the people.
Particularly, the sovereign rights of some of the most precious, yet vulnerable
people in a society.

1am filing for myself, Brenda Genaro, on my own behalf as a plaintiff. Raymond

Genaro is filing for himself on his own behalf as a plaintiff. Raymond Genaro’s
disability requires me to listen to him and be his voice. Raymond Genaro has asked

me to please speak for him. In his own way, Raymond Genaro expressed, implied.
and requested for me to file this lawsuit.

Since his traumatic brain injury at 15 years old. Due to the mental and physical
disadvantages proceeding it. I have authority as his natural, biological mother.
I was also given authority to represent Raymond Genaro as his Legal Guardian.
Legal Guardianship was given to me by court order of the State of Alaska

on November 23", 2015. Paragraph 7e:

The guardian shall ensure through the initition of court action and other means that
the ward enjoys all personal, civil, and human rights to which the ward is entitled.

1, \@

See Exhibit: '»,'© Findings and Order of Guardianship

* All exhibits are included only for the sole purpose of use by this Federal Court.

Any other use of any or all parts of these exhibits, photogaphs, proofs, or documents is not
authorized, All exhibits are included to show proof of facts relevant to this case. Relevant to
relief sought.

eae 4

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 4 of 15
AN

Brenda Genaro/Raymond Genaro o”
Mailing Address: 3413 E. 18" Avenue

Anchorage, Alaska 99508

Phone No. 907-280-8833

CLAIM 1

The defendant, The State of Alaska, Department of Corrections.

The defendant, The State of Alaska, District Attorney Office committed, and is still
committing violations under The Constitutional, Civil Rights, and American with
Disabilities Act Law, Title I.

Their actions occurred between the dates of January 2019 through September 2020
or the present time. I have provided only a few examples and descriptions, for the
sake of brevity, in the initian of these proceedings. This is to show proof of this
claim. There are more occurrences not written here. These happenings can be
detailed further, with evidence, in this Federal Court.

Claim 1. Time Frame is January — February 2019

While Raymond was incarcerated at the Anchorage Correction Facility. People
who went to the jail to visit him were denied visitation for no reason whatsoever.
This happened almost every day. After 2 to 3 days of being denied my visitation.
On this particular day. A large, Caucasian, male guard was processing all the
visitors who came to see their loved ones, through to proceed. When it came to me,
he said that I could not see Raymond. (Name of guard is in last year’s notes, can be
provided.)

Then, glaring me straight in the eyes he said “Things don’t go well for
people like him in here.” (Him is referring to my son.)

ige S

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 5 of 15
by
g

The guard’s aggressive body language scared me. I interpreted his gestures as an
immediate threat on my son’s life. At that point, my son’s safety was
compromised. This frightened me very much. I have the name of this officer
written in my last years notes.

The Anchorage Correctional Facility administrative employees were all aware that
there was a disability. The administrative unit was in receipt of the

State of Alaska Court Order of Legal Guardianship. They had this document on
file, or so they say. I often had the document in my possession when I tried to visit,
just in case, they required me to present it again.

On or about, Monday, January 28", 2019, I went to the jail to try to visit Raymond.
The guards downstairs told me that the guards upstairs had already brought
Raymond out of his cell to the glass window area.They specifically told me that
Raymond was already seated in the glass booth area, waiting for me.

There are separate booths where all inmates visit with visitors who are seated on
the other side of the glass. I went upstairs and sat down at my assigned booth. The
other visitors had already started talking to their loved ones. Raymond was not in
the glass booth that the guards said he would be in. The booth was empty. I waited
and waited. Other visitors carried on with their conversations. I kept picking up the
speaking device asking for him. No Answer. Then I patiently, yet concerned,
waited some more. (The visitation is scheduled for an hour time frame.)

I sat there until the visitation hour was almost over. A guard walked into the glass
booth area. Leaned over. His face against the glass. He looked me straight in my
eyes and cruelly said “Your son doesn’t want to see you!” then he turned and
walked away. IKNEW WHAT HE SAID WAS A LIE. These types of actions by
the guards happened often. I have the dates in my notes of last year.

(ge ©

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 6 of 15
A
.

Days later, in a phone conversation with Raymond. He sounded very sad and
distressed.

“Mom, why didn’t you come to see me like you promised. I waited and waited for
a long time. Why didn’t you come to see me?”

“The guard told me you did not come to see me.” He said.

I told him that the guard was wrong. I reassured him that I came to see him.

These types of unnecessary, unprofessional, cruel actions done by guards to any
person, particularly a person suffering a mental disability is mental abuse.
( They were messing with his mind.)

During this time period. No attorneys had contacted Raymond or me. I tried to
obtain information from these various entities. With no avail.

The jail did not give Raymond any of my letters. (Proof can be provided).

The jail did not give him the money I left for what is called ‘commissary.’

This money was not given to him until his release.

I tried to get communication to him by mail and phone. I tried to communicate
with him, via other visitors. I wanted to explain to him what was going on.

I even paid a process server, just to get a simple message to him.

D.O.C. employees did not relay him any of my messages, mail, and turned away
the process server who I paid just to deliver a message. One day, while I was being
denied a visit. One African American employee saw me in passing, on my way
out. | explained the situation to him. He told me that he would get a message to
Ray. For this, I was thankful.

cell

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 7 of 15
e

During Jan — Feb 2019. I had to talk to the superintendent, medical personnel,
other supervisors, just to get a simple visit. During that time, through hardships and
persistence I was able to obtain approximately 2 or 3 visits.

Aternery Colter | | |
The prosecution was continuing with this case. While Raymond was still not being
represented by an attorney. Nor had he talked to an attorney. Since there wasn’t
anyone representing Ray. I went to the courts to file 2 documents for him.
I filed a bail hearing request date stamped by the court on January 28, 2019.
Exhibit Only the Title is shown on this proof. The document has since
been removed from court files. I don’t know why? Therefore, the contents of
the request are not shown here. The full wording is available for this court.
Even though there wasn’t anyone in any organization giving me any information.
I KNOW my son, Raymond. One of Raymond’s strongest traits is having
EMPATHY for other people. He has shown this all his life. I already suspected,
and was sure, there would be nothing to back up such accusations.
Months later it was proven and shown that the prosecutor’s accusations are highly
exaggerated. At a meeting in the public defender’s office. The people in attendance
were Raymond and I, Mr. Williams, and a State of Alaska Investigator,
Ms. Terri Floyd. Exhibit Business Card of Ms. Floyd.
Talking to us, Ms. Terri Floyd said:

 

“At home, when I saw ‘this’ on the news. I was scared for my life.

But, now after reviewing the video tape(s) and all the evidence. I don’t know

why they even charged you at all. This case is so ridiculous, there really

 

 

shouldn’t be any charges in the first place.” She continued.
“Raymond, the system failed you.” She said.

Ree

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 8 of 15
Ov

fresector Comer
In regards to the bail. The bail is excessive according to what factually occurred.
It is not correct.

 

The financial status of Raymond, is a level of poverty, or below poverty.
The excessive amount of $10,000 is one in which he could have never
been able to obtain on his own.

He is NOT a flight risk. He is doing the best he can to obey the laws.

The $10,000 was and is needed to obtain health, therapeutic, and functional
services to meet his basic, daily needs in regards to the disabity.

IN THE BILL OF RIGHTS AMENDMENT VII (8™! AMENDMENT)
Excessive bail shall not be required, nor excessive fines imposed,
Nor cruel and unusual punishment inflicted. I am able to further enumerate this

to the court.

NO REPRESENTATION DURING CERTAIN TIMES IN THIS PROCESS

Due to the fake news coverage, and the (misrepresented) file at the jail.
Some D.O.C. employees played “judge and jury” acting harshly, and denying
Raymond his rights.

Kage, 4

Case 3:20-cv-00246-SLG Document1-1 Filed 09/30/20 Page 9 of 15
Since Raymond did not have representation. And he was oblivious

to what was going on. I filed a MOTION TO VACATE
PRE-INDICTMENT HEARING AND RE-SCHEDULE FOR A LATER DATE
to the court.

Exhibit _| S MOTION TO VACATE PRE-INDICTMENT
HEARING DATED JANUARY 30, 2019.

I filed this because, he did not have any representation at the time. Therefore, |
thought it proper to vacate hearing until there would be an attorney to properly
represent him. Both documents have since been removed from court files. I don’t
know why. Perhaps there is legal reason for removal?

Eventually, The Public Defender’s Office assigned the case to

Mr. Reagan Williams. Raymond and I have been communicating with

Mr. Williams that the bail is too high, asking to please obtain another bail hearing.
We communicated many times to Mr. Williams that the bail conditions are
restrictive to the point of not allowing Raymond the ability to meet basic life
needs. We offered simple, safe, workable, solutions. Mr. Williams told us he tried
to ask the prosecutor to move the case to Mental Health Court. But the prosecutors
refused.

age 1D

Case 3:20-cv-00246-SLG Document 1-1 Filed 09/30/20 Page 10 of 15
\

Claim 1 STARTING JULY 9" 2019

On July 9“ 2019, D.O.C., P.E.D. officers grabbed Raymond out of his
house, for no reason. They body slammed him to the ground and took him to
jail. Once in jail, D.O.C. did not allow him to make even 1 phone call. They
did not allow him to call, contact, or see an attorney. When an attorney finally
went to visit him. D.O.C. denied the attorney, Mr. Bordon, visitation and
turned him away. D.O.C. did not allow Raymond to have any visitors. All
visitors who went to visit him were denied and turned away. D.O.C. effectively
locked him away, keeping him from the outside world and/or everything he
recognizes. Keeping him from seeing, hearing, or contacting everyone he

knows and loves. Proof detailing this is attached as

Exhibits: {1 lu, Ivy tus, 1X, ly Pe

A, aa, xh, ge, ad, Re, 2A alg, AN

Ree |

Case 3:20-cv-00246-SLG Document 1-1 Filed 09/30/20 Page 11 of 15
\A

Claim 1 Starting July 9" 2019 Continued.

This is a description of facts that happened one day.

D.O.C. Anchorage Correctional Facility (East) had transferred Raymond to Cook
Inlet Pre-trial Facility (West).

I went again, to try to visit him. A guard was processing all the visitors for
visitation. I was amongst the visitors. The guard denied my entrance. He denied
my visitation. This was my second time, on this same day, being denied for no
reason. An African American, guard supervisor came out and told me that
Raymond can not / did not have visitation privileges. I inquired at the front desk
again.

Now, the Medical Professional (female) who was in charge of Raymond’s
“medical status,” (for lack of a better word) came out to the waiting area.

We sat and talked. She told me the facility has put his status, also informing her
that Raymond was not allowed any visitations, except for an attorney.

I told her when his attorney came to visit the other day, the facility denied his visit
as well. SHE WAS SHOCKED. THE SHOCKED look on her face paused for
a moment. She said there is absolutely nothing in Raymond’s medical files or
her observations and evaluations of his behavior or conduct that would
preclude him from having visitors. In fact, there was no reason what-so-ever
that he should not be allowed to have visitors.

With a concerned look on her face she continued.

\‘o-
a

Case 3:20-cv-00246-SLG Document 1-1 Filed 09/30/20 Page 12 of 15
\5

The details of this entire conversation can be told to the court.

She told me that “he does not know why he’s here.”

 

I confirmed this to be true. He did not know why he was there.

I explained to her. The reason he does not know why he is there, is because
one day P.E.D. Officers just came to his residence and grabbed him.

For no reason, the D.O.C., P.E.D. officers just showed up and grabbed him.
They body slammed him, taking him out of his house and straight to jail.

She appeared to be upset by P.E.D.’s actions.

She stood up and went to the back demanding for the guards to let me visit.
Only because of her request, did Raymond and I get to visit for a few minutes
on that particular day.

THE EXPANDED BILL OF RIGHTS
AMENDMENT IV (The 4 Amendment)

The right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be violated, and

no Warrants shall issue, but upon probable cause, supported by Oath or
affirmation, and particulary describing the place to be searched, and the
persons or things to be seized.

\D

ee

Case 3:20-cv-00246-SLG Document 1-1 Filed 09/30/20 Page 13 of 15
AMENDMENT V (The 5“ Amendment)

No person shall be held to answer for a capital, or otherwise infamous crime,
unless on a presentment or indictment of a Grand Jury, except in cases arising
in the land or naval forces, or in the Militia, when in actual service in of War
or public danger; nor shall any person be subject for the same offense to be
twice put in jeopardy of life or limb; nor shall be compelled in any criminal

case to be a witness against himself, nor be deprived of life, liberty, or
property, without due process of law: nor shall private property be taken for

public use, without just compensation.

AMENDMENT VI (The 6")

In all criminal prosecutions, the accused shall enjoy the right to a speedy and
public trial, by an impartial jury of the State and district wherein the crime
shall have been committed, which district shall have been previously
ascertained by law, and to be informed of the nature and cause of the
accusation: to be confronted with the witnesses against him; to have

compulsory process for obtaining witnesses in his favor, and to have the

Assistance of Counsel for his defence.

 

AMENDENT XIV (The 14" Amendment)

All persons born or naturalized in the United States, and subject to the
jurisdiction thereof, are citizens of the United States and of the State wherein
they reside. No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any State

deprive any person of life, liberty, or property, without due process of law;
nor deny to any person within its jurisdiction the equal protection of laws.
I will enumerate these exact points during this court proceeding.

e

Case 3:20-cv-00246-SLG Document 1-1 Filed 09/30/20 Page 14 of 15
H lS

The documents attached is only PART 1 of the Complaint. The courts instructions
is to describe the event, including, who, what, where, and when.

Since there have been many incidents of these violations. I must retrieve the
names, dates, and other important evidence located in storage. I also have
exact details relating to the incident(s), proof of claim, and relief sought.

I am asking for injunctive relief . I am asking for declarative relief, as well.

I will need a few days to be able to put the information

in the format in which this court requires. I can have PART 2 of this complaint
submitted to the court in a few days. On or before Tuesday, September 29", 2020.
I am filing this law suit today, Friday, September 25" 2020.

[ have attached a $400 money order to the U.S. DISTRICT COURT.

I believe the content and proof given in this, PART 1, of itself, is sufficient to
initiate a claim.

I am respectfully requesting to initate this claim.

In behalf of Raymond Genaro. He is asking to initiate this claim.

THESE DOCUMENTS ARE TRUE AND CORRECT.

Respectfully,

: 4
Brenck (senaro

. a a

Case 3:20-cv-00246-SLG Document 1-1 Filed 09/30/20 Page 15 of 15
